tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list way seutiepr-ra f3 legend taxpayer a company m plan x amount l account x financial advisor e financial_institution a month date date year dear this is in response to your letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 a of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer a asserts that on date subsequent to his retirement with company m plan x issued a check in amount l payable to financial_institution a as trustee fbo of taxpayer a taxpayer a asserts that his failure to accomplish a direct_rollover of amount l within the day period prescribed by sec_402 of the code was due to the error of financial advisor e on date taxpayer a age signed an election form with company m electing a rollover to financial_institution a of a lump sum payment of his plan x account balance on date company m issued a check payable to financial_institution a as trustee fbo of taxpayer a taxpayer a had many discussions with financial advisor e and consulted with her during month to discuss his retirement from company m and the rollover of his plan x account balance to an individual_retirement_account ira to be established with financial_institution a taxpayer a after receiving the date check followed specific directions from financial advisor e to endorse the check to financial_institution a and to enclose his date check with an account x deposit slip financial advisor e assured taxpayer a that she would arrange for the funds to be deposited into an ira account during the month meeting with financial advisor e taxpayer a instructed financial advisor e to establish an ira at financial_institution a financial advisor e in error failed to establish an ira account at financial_institution a to receive the anticipated direct_rollover distribution check from plan x which caused the funds to be deposited and to remain in a non-ira account account x during year plan x issued a form 1099-r with a distribution code g direct_rollover to a qualified_plan a b plan a governmental plan or an ira taxpayer a believed that financial advisor e had effected a rollover of his plan x retirement_funds and did not learn of the failure until taxpayer a and his accountant discovered the error when preparing taxpayer a’s federal_income_tax return for year based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount l contained in sec_402 of the code page with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall nat apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including - casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a is consistent with taxpayer a’s assertion that his failure to accomplish a rollover of amount l within the 60-day period prescribed by sec_402 of the code was due to the error of financial advisor e thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount l or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code 901u31049 page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours vy rances v sloan mainager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
